DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 04/26/2022, claims 17, 19, 21, 23, and 28 have been cancelled and new claims 29-34 have been added.  Claims 1-16, 18, 20, 22, 24-27, and 29-34 are pending.  

Election/Restrictions
Newly submitted claim 30 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method can be used to powder coat materials that are not pharmaceuticals, for example, a cast iron decoration.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims  1-16, 18, 20, 22, 24-27, 29, and 31-34 are under current examination.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018).

Mehra discloses a film coating dry powder that may be used in coating pharmaceuticals comprising a film forming polymer, a solid or liquid plasticizer, a lubricant (i.e. a flow enhancing agent), and substances identified by the instant application as anti-static agents; abstract and table spanning col 7-8; limitations of instant claim 1).  The film forming polymer may be present at a concentration of 65-85% by weight of the dry powder composition (col 3, lines 24-26; limitations of instant claims 1 and 2).  With regard to the amount of plasticizer in the composition, Mehra is silent with respect to the effect of the plasticizer on the glass transition temperature; however Mehra discloses that the solid plasticizer may be included in the dry powder composition in a range greater than 0 and up to about 5% by weight and discloses several example compositions having a range of concentrations of plasticizer present (see examples 3-93 at col 7 - 14).  Each of these compositions has a glass transition temperature that is not disclosed.  In the event that this amount of plasticizer causes the glass transition temperature of the polymers disclosed by Mehra to fall within the range recited in claims 1 and 10, Mehra anticipates this limitation recited in the instant claims.  In the event that the example amounts of plasticizer and preferred ranges in terms of percent for this ingredient do not anticipate this limitation of claims 1 and 10, it would have been prima facie obvious to adjust the amount of plasticizer in the composition to reach a target glass transition temperature.  The purpose of adding a plasticizer is to reduce the glass transition temperature, and as such, the examiner considers testing several concentrations of plasticizer to achieve an optimal glass transition temperature for the polymer to be a matter of routine for the artisan of ordinary skill.  Please refer to MPEP 2144.05: In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The lubricant (i.e. flow enhancing agent) may be present in an amount of up to 3 % by weight of the compositions and is present in example compositions in amounts of 2.60, 1.80, and 1.50 % by weight (see stearic acid in example compositions disclosed at the table spanning col 7-8; and see col 4, line 42, which discloses that stearic acid is a lubricant; limitations of instant claims 1, 3, and 4).  The anti-caking agent such as the fumed silica, Cabosil, which is contained in example compositions and has anti-static effects (Halliday: para 0076), may be present in amounts ranging from 0-2% by weight and is present in examples 3-9 in the table spanning col 7-8 in an amount of 1.20, 0.30, 1.00, or 0.90 (limitations of instant claims 1 and 5).  
With regard to the limitation of instant claim 1 requiring the composition to be non-aqueous and non-organic solvent-based, for direct application to pharmaceutical pellets using electrostatic deposition and the limitation requiring the formulation to exclude aqueous and organic solvents so that it is formulated to be deposited using electrostatic deposition, Mehra discloses a powder that does not contain any solvent at all.  Although the powder disclosed by Mehra is later used to form a suspension, Mehra definitively discloses the powder itself, from which aqueous and organic solvents are excluded.  The phrase “for direct application to pharmaceutical pellets using electrostatic deposition” and “wherein the coating composition excludes aqueous and organic solvents so that it is formulated to be deposited using electrostatic deposition” are intended uses.  There is no evidence that any structural elements are required for it to be usable in electrostatic deposition methods, beyond that the powder not contain any aqueous or organic solvent.  The examiner also notes that the phrase “wherein the coating composition excludes aqueous and organic solvents so that it is formulated to be deposited using electrostatic deposition” indicates that it is the absence of aqueous and organic solvents that renders the powder suitable for electrostatic deposition rather than any specific structural features not expressly stated in the claim but imposed by the intended use.  As Mehra’s composition meets all of the specific structural requirements recited in the claims, because all of the specific substances taught for Applicant’s electrostatic deposition method are present in Mehra’s dry powder composition (see the discussion of dependent claims 1-8, 10, 11, 14, and 15 below) and because there is no evidence that Mehra’s composition is not also suitable for use in electrostatic deposition methods, the examiner considers the preponderance of the evidence to support the conclusion that Mehra’s dry powder anticipates the instant claims, even though Mehra uses the dry powder composition in a different method than the intended use recited in the claims. 
With regard to instant claim 6, the plasticizer may be triethyl citrate, glyceryl triacetate, acetyltriethylcitrate, dibutyl sebacate, diethyl phthalate, polyethylene glycol 400, glycerol, castor oil, or mixtures thereof (col 4, lines 18-22), therefore the examiner considers Mehra to anticipate claim 6 at least wherein the plasticizer is oils, small organic molecules low molecular weight polyols having aliphatic hydroxyls, citrate ester-type plasticizers, single block polymers, low molecular weight poly(ethylene glycol).  
With regard to instant claim 7, col 4, line 8-13 discloses that the solid plasticizers may be polyethylene glycol having a molecular weight of 1500 to 8000, and example compositions disclosed in the table spanning col 7-8 contain PEG 3350, thus Mehra anticipates the limitation that the one or more plasticizers comprises poly(ethylene glycol) compounds.  
With regard to instant claim 8, talc is present in the compositions at 8 % by weight (see table spanning col 7-8).  While Mehra discloses talc as a pigment (see col 4, line 56), the substance talc is present in amounts required for the instant anti-static agent and therefore the examiner considers this disclosure to anticipate claim 8.  
With regard to claim 11, the compositions contain stearic acid (table spanning col 7-8).
With respect to claim 14, the compositions disclosed at the table spanning col 7-8 include sodium alginate (i.e. an alginic acid derivative).  
With respect to instant claim 15, the compositions disclosed at the table spanning col 7-8 contain polyvinyl acetate phthalate (PVAP-T).  

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.

On pages 23-24, Applicant argues that Mehra’s dry powder composition for coating pharmaceuticals is intended to be suspended in aqueous solution for the coating process and that the composition being applied to the tablets is not an aqueous or solvent free composition such as claimed in claim 1.
The examiner respectfully disagrees because Mehra does disclose a dry powder that does not contain aqueous or organic solvents in the abstract and col 2, lines 34-44: 
A method of making the inventive non-toxic edible film coating dry powder composition comprises the steps of mixing an enteric film forming polymer with a detackifier, a viscosity modifier, and an anti-coagulating/alkalizing agent, and optionally with one or more of the following components, until a dry homogeneous powder mixture is produced: a solid plasticizer, a lubricant, an anti-caking agent, a liquid plasticizer, and a pigment. The resulting enteric film coating dry powder composition is readily dispersible in deionized water to form a liquid enteric coating suspension and is ready to use in 30 to 45 minutes.

In the paragraph above, Mehra unambiguously discloses a composition that is a powder, and although capable of being suspended in aqueous solution, does not contain any aqueous or organic solvent.  

On page 24, Applicant argues that Mehra does not disclose claim 30, a method claim.
The examiner notes that claim 30 is not under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018), as evidenced by Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting).

Mehra discloses a film coating dry powder that may be used in coating pharmaceuticals comprising a film forming polymer, a solid or liquid plasticizer, a lubricant (i.e. a flow enhancing agent), and substances identified by the instant application as anti-static agents (e.g. talc; abstract and table spanning col 7-8; limitations of instant claim 1).  The film forming polymer may be present at a concentration of 65-85% by weight of the dry powder composition (col 3, lines 24-26; limitations of instant claims 1 and 2).  With regard to the amount of plasticizer in the composition required by instant claims 1 and 10, Mehra is silent with respect to the effect of the plasticizer on the glass transition temperature; however Mehra discloses that the solid plasticizer may be included in the dry powder composition in a range greater than 0 and up to about 5% by weight and discloses several example compositions having a range of concentrations of plasticizer present (see examples 3-93 at col 7 - 14).  It would have been prima facie obvious to adjust the amount of plasticizer in the composition to reach a target glass transition temperature.  The purpose of adding a plasticizer is to reduce the glass transition temperature, and as such, the examiner considers testing several concentrations of plasticizer to achieve an optimal glass transition temperature for the polymer to be a matter of routine for the artisan of ordinary skill.  Please refer to MPEP 2144.05: In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The lubricant (i.e. flow enhancing agent) may be present in an amount of up to 3 % by weight of the compositions and is present in example compositions in amounts of 2.60, 1.80, and 1.50 % by weight (see stearic acid in example compositions disclosed at the table spanning col 7-8; and see col 4, line 42, which discloses that stearic acid is a lubricant; limitations of instant claims 1, 3, and 4).  The anti-caking agent such as the fumed silica, Cabosil, which is contained in example compositions and has anti-static effects (Halliday: para 0076), may be present in amounts ranging from 0-2% by weight and is present in examples 3-9 in the table spanning col 7-8 in an amount of 1.20, 0.30, 1.00, or 0.90 (limitations of instant claims 1 and 5).  
With regard to the limitation of instant claim 1 requiring the composition to be non-aqueous and non-organic solvent-based, for direct application to pharmaceutical pellets using electrostatic deposition and the limitation requiring the formulation to exclude aqueous and organic solvents so that it is formulated to be deposited using electrostatic deposition, Mehra discloses a powder that does not contain any solvent at all.  Although the powder disclosed by Mehra is later used to form a suspension, Mehra definitively discloses the powder itself, from which aqueous and organic solvents are excluded.  The phrase “for direct application to pharmaceutical pellets using electrostatic deposition” and “wherein the coating composition excludes aqueous and organic solvents so that it is formulated to be deposited using electrostatic deposition” are intended uses.  There is no evidence that any structural elements are required for it to be usable in electrostatic deposition methods, beyond that the powder not contain any aqueous or organic solvent.  The examiner also notes that the phrase “wherein the coating composition excludes aqueous and organic solvents so that it is formulated to be deposited using electrostatic deposition” indicates that it is the absence of aqueous and organic solvents that renders the powder suitable for electrostatic deposition rather than any specific structural features not expressly stated in the claim but imposed by the intended use.  Also, Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting), discloses that conventional coating polymers such as Eudragits and Acryl-eze MP in combination with standard excipients can be successfully coated onto tablets without organic solvent or water using electrostatic deposition (see entire document).  As Mehra’s composition meets all of the specific structural requirements recited in the claims in terms of identity of the excipients present, because all of the specific substances taught for Applicant’s electrostatic deposition method are present in Mehra’s dry powder composition (see the discussion of dependent claims 1-8, 10, 11, 14, and 15 below), because there is no evidence that Mehra’s composition is not also suitable for use in electrostatic deposition methods, and finally because there exist reports in the prior art that conventional polymers for pharmaceutical coatings are suitable for application by electrostatic deposition, the examiner considers the preponderance of the evidence to support the conclusion that Mehra’s dry powder anticipates the instant claims, even though Mehra uses the dry powder composition in a different method than the intended use recited in the claims.  
With regard to instant claim 6, the plasticizer may be triethyl citrate, glyceryl triacetate, acetyltriethylcitrate, dibutyl sebacate, diethyl phthalate, polyethylene glycol 400, glycerol, castor oil, or mixtures thereof (col 4, lines 18-22), therefore the examiner considers Mehra to render obvious claim 6 at least wherein the plasticizer is oils, small organic molecules low molecular weight polyols having aliphatic hydroxyls, citrate ester-type plasticizers, single block polymers, low molecular weight poly(ethylene glycol).  
With regard to instant claim 7, col 4, line 8-13 discloses that the solid plasticizers may be polyethylene glycol having a molecular weight of 1500 to 8000, and example compositions disclosed in the table spanning col 7-8 contain PEG 3350, thus Mehra anticipates the limitation that the one or more plasticizers comprises poly(ethylene glycol) compounds.  
With regard to instant claim 8, talc is present in the compositions at 8 % by weight (see table spanning col 7-8).  While Mehra discloses talc as a pigment (see col 4, line 56), the substance talc is present in amounts required for the instant anti-static agent and therefore the examiner considers this disclosure to anticipate claim 8.  
With regard to claim 9, while Mehra does not disclose an example composition having the claimed liquid plasticizers, Mehra discloses that liquid plasticizers for the invention may be PEG 400 (col 4, line 21) therefore it would have been prima facie obvious to use this substance. 
With regard to claim 11, the compositions contain stearic acid (table spanning col 7-8).
With regard to claim 12, the compositions contain methylcellulose, hydroxyethyl cellulose,  or polyvinylpyrrolidone (i.e. povidone) may be present in the composition (claim 32).
With respect to instant claim 13, Mehra does not disclose an example composition having the polymer recited in the claim; however Mehra discloses that the film forming polymer may be cellulose acetate phthalate (col 3, line 17; i.e. a cellulose ether derivative).
With respect to claim 14, the compositions disclosed at the table spanning col 7-8 include sodium alginate (i.e. an alginic acid derivative).  
With respect to instant claim 15, the compositions disclosed at the table spanning col 7-8 contain polyvinyl acetate phthalate (PVAP-T).  

Claims 16, 18, 20, 22, 24-27, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018) as applied to claims 1-15 above and further in view of Venkatesh (US 2006/0246134; publication date: 11/02/2006), Bodmeier et al. (Drug Delivery Technology; Vol 5, No 9; publication date: Oct 2005), and Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting).

Venkatesh discloses a pulsatile release system of coated pellets (abstract; limitations of instant claims 16 and 27).  
In example compositions the pellets are coated by coating in a fluid bed coater; however Venkatesh discloses that the pellets may be coated with a coating that is used as a powder (para 0041). 
It would have been prima facie obvious to coat Venkatesh’s pellets using dry powder coating techniques because Venkatesh suggests doing so and also because Bodmeier discloses that this was a known alternative method to liquid coating techniques at the time the instant invention was filed (Bodmeier: page 70 left col, first para).  Please refer to MPEP 2144.06.  
The relevant disclosure of Mehra is set forth above.  Mehra renders obvious a powder coating composition for application to pharmaceutical pellets, comprising: a) one or more film forming polymers in dry powder form; b) one or more plasticizers in powder or liquid form present in the composition in quantity to lower the glass transition temperature of the coating composition; c) one or more anti-static agents in powder or liquid form present in the composition; and d) one or more flow enhancing agents in powder form present in the composition in amounts recited in the instant claims.  Mehra is silent with respect to applying multiple coatings on pharmaceutical pellets. 
It would have been prima facie obvious coat the excipients disclosed by Mehra in the coating applied to Venkatesh’s pellets because plasticizers, pigments (such as talc, indicated by the instant application to be an antistatic agent), and flow enhancing agents are routine ingredients added to pharmaceutical coating compositions to provide the effects disclosed by Mehra.  See MPEP 2144.07 regarding art-recognized suitability.  With regard to expectation of success, the examiner notes that one of ordinary skill in the art would reasonably expect that routine excipients could be applied using powder coating techniques because Bodmeier indicates this is a known alternative to the methods disclosed by Venkatesh and also see Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting), who discloses that conventional coating polymers such as Eudragits and Acryl-eze MP in combination with standard excipients can be successfully coated onto tablets without organic solvent or water using electrostatic deposition (see entire document).  
With regard to claim 16, in one embodiment, Venkatesh’s pellets are coated directly with nizatidine (an active agent) and hydroxypropylmethyl cellulose, which serves a protective function (para 0049).  The pellets are subsequently coated with a combination of ethylcellulose and hydroxypropylmethyl cellulose phthalate (HPMC-P), which provides a sustained release function (para 0051 and para 0043, which discloses a dissolution rate controlling function for ethyl cellulose).  
With regard to instant claim 18, in one embodiment, the pellets are coated directly with nizatidine (an active agent) and hydroxypropylmethyl cellulose, which serves a protective function (para 0049).  These pellets are subsequently coated with hydroxypropylmethyl cellulose phthalate, which provides a controlled release function (para 0050).  Finally, the pellets are coated with a mixture of ethylcellulose and hydroxypropyl methyl cellulose phthalate (para 0052), the latter of which is a pH-dependent polymer that would provide delayed release because it is an enteric polymer (i.e. insoluble in the stomach and soluble in the lower portion of the GI tract; para 0039).  
With regard to instant claim 20, as noted above, the pellets are coated directly with nizatidine (an active agent) and hydroxypropylmethyl cellulose (para 0049), thus the first layer contains drug.  With regard to claim 20(b), the second layer is HPMC-P (para 0050). The examiner considers any layer to provide some degree of protection over an uncoated drug-only layer, therefore the second layer disclosed in this embodiment of Venkatesh meets the limitation of claim 20 that the second layer have a protective function.  The pellets are coated with a third layer containing ethylcellulose and HPMC-P, which modifies the release rate (para 0052).  
With regard to claims 24-26, in one embodiment, the pellets are coated directly with nizatidine (an active agent) and hydroxypropylmethyl cellulose, which serves a protective function (para 0049).  The pellets are subsequently coated with a combination of ethylcellulose and HPMC-P, which provides a sustained release function (para 0051 and para 0043, which discloses a dissolution rate controlling function for ethyl cellulose).  The HPMC-P is an enteric polymer (i.e. insoluble in the stomach and soluble in the lower portion of the GI tract; para 0039), and thus would cause delayed release.  The pulsatile release system of Venkatesh can be optimized to provide a desired release profile (abstract).  
With regards to claims 18, 20, 22, and 24-27, Venkatesh discloses pharmaceutical pellets that may be coated with various types of coatings in order to achieve a desired drug release profile (abstract).  Venkatesh discloses that inert pellets may be coated with drug, and that the drug may have a protective layer of hydroxypropyl cellulose.  The pulsatile release system may be used to deliver greater than one drug, therefore the examiner considers the broader disclosure of Venkatesh to embrace different coatings having different drugs contained therein (limitation of instant claim 26).  Venkatesh discloses further that subsequent coatings can provide different types of release performance based on the amount and type of polymers present by using water insoluble polymers such as ethylcelluose to slow the drug release (para 0022), enteric polymers such as HPMC-P (para 0023) to release drug more rapidly at higher pH of the lower GI tract than in the stomach, and water soluble polymers like PVP or polyethylene glycol in combination with water insoluble polymers like ethylcellulose to control release rate (para 0023).  While Venkatesh does not disclose an example four coating layers in the order required by instant claim 22, the examiner considers optimizing these parameters for any desired drug release profile to be a matter of routine for one of ordinary skill.  One of ordinary skill in the art would be aware that the number of coatings and the types of polymers present in the coatings would provide slow release (ethylcellulose), delayed release (HPMC-P), and/or controlled release using a combination of slow release and water soluble polymer (PEG or PVP).  Thus, it would be within the capabilities of an artisan of ordinary skill to design a layered pellet to provide a desired drug release profile for any given active agent.  In view of the foregoing, the examiner does not consider the order of layers required by the instant claims or the number of coating layers in the order required by the instant claims to patentably define over Venkatesh, because Venkatesh provides the guidance to tailor drug release rate by layering the layers and the different polymers recited in the instant claims.  That is to say, with regard to each of instant claims 18, 20, 22, and 24-27, Venkatesh discloses that any desired drug release rate may be attained by adding multiple coatings having different properties, such as extended release and delayed release (abstract).  Venkatesh discloses drug-containing coatings and modified release coatings, and discloses controlling release profile by combining coatings.  The examiner considers choosing the contents of each layer to be a well-known means to optimize the release time and rate of any active agent.  
With regard to claim 31, as noted above, it would be a matter of optimizing release characteristics for one of ordinary skill to select a polymer for each coating layer, therefore the examiner does not consider the limitations on number of layers or the limitations that the layers be designed to contain active agent, provide protection, provide delayed, or extended release to patentably define over the cited prior art.  Venkatesh discloses the same polymers recited in the claims to serve the purpose for which they are used in the instant invention.  For example Venkatesh discloses the specific polymers including the water soluble polymers hydroxypropyl cellulose, polyethylene glycol, polyvinylpyrrolidone, and pH sensitive polymers (that provide delayed release) such as hydroxypropyl methylcellulose phthalate can be used to control release rate of a drug (0023, 0064, claim 10).  With regard to the limitation on intended use for electrostatic deposition in a method that does not require aqueous or organic solvents, as noted above, Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting), discloses that conventional coating polymers such as Eudragits and Acryl-eze MP in combination with standard excipients can be successfully coated onto tablets without organic solvent or water using electrostatic deposition (see entire document).  Thus, one would reasonably expect to be able to apply the conventional coating polymers disclosed by Venkatesh using electrostatic deposition.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018), Venkatesh (US 2006/0246134; publication date: 11/02/2006), Bodmeier et al. (Drug Delivery Technology; Vol 5, No 9; publication date: Oct 2005), and Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting), as applied to claims 1-16, 18, 20, 22, 24-27, and 31-34 above, and further in view of Fu et al. (WO 2007/033515; publication date: 03/29/2007).  

The relevant disclosures of Mehra, Halliday, Venkatesh, Bodmeier, and Zhu are set forth above.  Mehra and Venkatesh both disclose including film forming polymers in their coatings; however, neither reference discloses using poloxamer as required by instant claim 29.  
Fu discloses that poloxamers were known to be film forming polymers in the pharmaceutical arts (abstract).  It would have been prima facie obvious to use poloxamer as the film former in the composition of Mehra/Venkatesh because it was disclosed for the same purpose as the film formers disclosed by Mehra/Venkatesh.  See MPEP 2144.06.  

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018), Venkatesh (US 2006/0246134; publication date: 11/02/2006), Bodmeier et al. (Drug Delivery Technology; Vol 5, No 9; publication date: Oct 2005), and Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting), as applied to claims 1-16, 18, 20, 22, 24-27, and 31-34 above, and further in view of Vaya et al. (US 2006/0018933; publication date: 01/26/2006).  

The relevant disclosures of Mehra, Halliday, Venkatesh, Bodmeier, and Zhu are set forth above. None of Mehra, Halliday, Venkatesh, Bodmeier, and Zhu disclose the specific drugs listed in instant claims 32-34.  Venkatesh discloses that their formulation can be used to provide tailored drug release for any basic drug (abstract), therefore it would have been prima facie obvious to formulate any basic drug according to the teachings of Mehra/Venkatesh.  
For example, Vaya discloses that metformin HCl had been formed into a monolithic extended release tablet in the past.  
It would have been prima facie obvious to formulate metformin HCl as a pulsatile release formulation using the beads rendered obvious by Mehra/Venkatesh.  The artisan of ordinary skill would have been motivated to do so in order to take advantage of the several benefits of pulsatile release systems over monolithic dosage forms disclosed by Venkatesh, for example consistent GI transit and fine-tuned pharmacokinetic parameters (0005-0006).  The skilled artisan would have had a reasonable expectation of success because Venkatesh discloses that the formulation is suitable for any basic drug.  
With regard to claims 33 and 34, which require two drug-containing layers, the claims allow for each layer to contain metformin.  It would have been prima facie obvious for one of ordinary skill in the art to have made greater than one drug-containing layer in order to provide different release profiles of the drug.  

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. On pages 24-25, Applicant argues that claims 18 to 26 are patentable for the same reasons set forth for claim 1.  Please see the “Response to Arguments” section immediately following the rejection of the claims under 35 USC 102/103.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 15/722,526 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘526 application embrace a dry powder coating composition comprising a film forming polymer, a dry or liquid plasticizer in amounts sufficient to adjust the glass transition temperature of the composition to between 100 and 30 degrees C or 40 to 60 degrees C, an antistatic agent such as magnesium chloride and sodium chloride (i.e. common salts; claim 23 of the ‘526 application) and a flow enhancing agent such as poloxamer (claim 23 of the ‘526 application).  Each of the film forming polymer, anti-static agents, and flow enhancing agents are present in amounts overlapping with the amounts recited in the instant claims.  Moreover, the examiner considers it a matter of routine optimization to arrive at a concentration for each ingredient required to achieve the effects of film forming, plasticizing, anti-static, and flow enhancement, respectively.  Please refer to MPEP 2144.05.  
With regard to the film forming polymer, the term film forming polymer recited in the claims of the ‘526 application embraces film forming polymers such as hydroxypropyl cellulose, poly(meth)acrylate polymers such as Eudragit RL or RS (see page 18 of the ‘526 application; i.e. the polymers recited in instant claim 33), poloxamer, and cellulose acetate phthalate and poloxamer.
With regard to the plasticizer, the term plasticizer embraces glycerol, propylene glycol (i.e. monopropylene glycol), PEG 200-600 grades, triacetin, diethyl phthalate (DEP), dibutyl phthalate (DBP) and tributyl citrate (TBC), triethyl citrate (TEC) (see page 19 of the ‘526 specification).  
With respect to the method claims of the ‘526 application, the examiner has relied upon the specification to delineate the scope of the invention embraced by the applications consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16, 18, 20, 22, 24-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 15/722,526 (reference application) as applied to claims 1-15 and 29 above, and further in view of Venkatesh (US 2006/0246134; publication date: 11/02/2006).

The relevant limitations of the ‘256 application are set forth above.  The claims of the ‘256 application embrace a powder coating composition for coating pharmaceutical formulations comprising the claimed film forming polymers, plasticizers, anti-static agent, and flow enhancing agents and active agents such as indomethacin, diclofenac, diclofenac Na, ibuprofen, and anti-asthma drugs such as salbutamol and so on required by the instant claims but do not expressly recite limitations regarding the number and ordering of coatings required by instant claims 20-28 and 31-34.  
Venkatesh discloses pharmaceutical pellets that may be coated with various types of coatings in order to achieve a desired drug release profile (abstract).  Venkatesh discloses that inert pellets may be coated with drug, and that the drug may have a protective layer of hydroxypropyl cellulose.  The pulsatile release system may be used to deliver greater than one drug, therefore the examiner considers the broader disclosure of Venkatesh to embrace different coatings having different drugs contained therein (limitation of instant claim 26), including anticonvulsants (claim 2, limitation of instant claims 25 and 27).  Venkatesh discloses further that subsequent coatings can provide different types of release performance based on the amount and properties of polymers present by using water insoluble polymers such as ethylcelluose to slow the drug release (para 0022), enteric polymers such as HPMC-P (para 0023) to release drug more rapidly at higher pH of the lower GI tract than in the stomach, and water soluble polymers like PVP or polyethylene glycol in combination with water insoluble polymers like ethylcellulose to control release rate (para 0023).  Therefore, Venkatesh discloses that polymers recited in the instant claims can be used to form controlled release formulations having a desired drug release profile by selection of the coating order and identity.  The examiner considers optimizing these parameters for any desired drug release profile to be a matter of routine for one of ordinary skill.  One of ordinary skill in the art would be aware that the number of coatings and the types of polymers present in the coatings would provide slow release (e.g. ethylcellulose), delayed release (e.g. HPMC-P), and/or controlled release using a combination of slow release and water soluble polymer (e.g. PEG or poloxamer).  Thus, it would be within the capabilities of an artisan of ordinary skill to design a layered pellet to provide a desired drug release profile for any given active agent.  In view of the foregoing, the examiner does not consider the order of layers required by the instant claims or the number of coating layers in the order required by the instant claims to patentably define over the copending application, because Venkatesh provides the guidance to tailor drug release rate by layering the polymers recited in the instant claims.  With regard to instant claim 25, it is also noted that the claims of the ‘526 application embrace coated vitamin compositions.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-27 of copending Application No. 17/476,716 (reference application); and 
claims 3-5, 7, 9-31, and 33-40 of copending Application No. 16/030,209 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘716 and ‘209 applications embrace a dry powder coating composition comprising a film forming polymer, such as poloxamer, a dry or liquid plasticizer in amounts sufficient to adjust the glass transition temperature of the composition to between 100 and 30 degrees C or 40 to 60 degrees C, an antistatic agent such as magnesium chloride and sodium chloride (i.e. common salts; see claim 16 of the ‘716 application which embraces “other additives” and page 14 of the ‘716 application which indicates that this term includes magnesium chloride and sodium chloride; also see claims 25 and 27 of the ‘209 application), and a flow enhancing agent such as poloxamer (claim 22 of the ‘716 application) and calcium stearate, colloidal silicon dioxide, hydrogenate castor oil and microcrystalline cellulose, fumaric acid, glycerol behenate, glycerol monostearate, glycerol palmitostearate, leucine, magnesium stearate, medium chain triglyceride, myristic acid, palmitic acid, poloxamer, polyethylene glycol, potassium benzoate, sodium benzoate, sodium lauryl sulfate, sodium stearyl fumarate, starch, stearic acid, talc, hydrogenated vegetable oil and zinc stearate (see claim 29 of the ‘209 application).  Each of the film forming polymer, anti-static agents, and flow enhancing agents are present in amounts overlapping with the amounts recited in the instant claims.  Moreover, the examiner considers it a matter of routine optimization to arrive at a concentration for each ingredient required to achieve the effects of film forming, plasticizing, anti-static, and flow enhancement, respectively.  Please refer to MPEP 2144.05.  
With regard to the film forming polymer, the ‘716 and the ‘206 applications embrace, for example, hydroxypropyl cellulose, cellulose acetate phthalate, Eudragit RL or RS,hydroxypropyl methylcellulose phthalate, Eudragit L30D, L100, FS30D, and S100, polyethylene glycols, and poloxamers.  
With regard to the plasticizer, the ‘716, and ‘209 applications embrace glycerol, propylene glycol (i.e. monopropylene glycol), PEG 200-600 grades, triacetin, diethyl phthalate (DEP), dibutyl phthalate (DBP) and tributyl citrate (TBC), triethyl citrate (TEC) (see page 15 of the ‘716 application for what is embraced by the term “plasticizer” recited in the ‘716 claims).  
With respect to the method claims of the ‘716 and ‘209 applications, the examiner has relied upon the specification to delineate the scope of the invention embraced by the applications consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16, 18, 20, 22, 24-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-27 of copending Application No. 17/476,716 (reference application); and 
claims 3-5, 7, 9-31, and 33-40 of copending Application No. 16/030,209 (reference application).

as applied to claims 1-15 and 29 above, and further in view of Venkatesh (US 2006/0246134; publication date: 11/02/2006).

The relevant limitations of the ‘716 and ‘209 applications are set forth above.  The claims of the ‘716 and ‘209 applications embrace a powder coating composition for coating pharmaceutical formulations comprising the claimed film forming polymers, plasticizers, anti-static agent, and flow enhancing agents, and vitamins (‘209 application) or actives such as e.g., anti-inflammatory, antipyretic, anticonvulsant and/ or analgesic agents such as indomethacin, diclofenac, diclofenac Na, ibuprofen, and anti-asthma drugs such as salbutamol and so on (see page 12, of the ‘716 specification) as required by the instant claims but do not expressly recite limitations regarding the number and ordering of coatings required by instant claims 16, 18, 20, 22, 24-27, and 31-34.  
Venkatesh discloses pharmaceutical pellets that may be coated with various types of coatings in order to achieve a desired drug release profile (abstract).  Venkatesh discloses that inert pellets may be coated with drug, and that the drug may have a protective layer of hydroxypropyl cellulose.  The pulsatile release system may be used to deliver greater than one drug, therefore the examiner considers the broader disclosure of Venkatesh to embrace different coatings having different drugs contained therein (limitation of instant claim 26), including anticonvulsants (claim 2, limitation of instant claims 25 and 27).  Venkatesh discloses further that subsequent coatings can provide different types of release performance based on the amount and properties of polymers present by using water insoluble polymers such as ethylcelluose to slow the drug release (para 0022), enteric polymers such as HPMC-P (para 0023) to release drug more rapidly at higher pH of the lower GI tract than in the stomach, and water soluble polymers like PVP or polyethylene glycol in combination with water insoluble polymers like ethylcellulose to control release rate (para 0023).  Therefore, Venkatesh discloses that the types of polymers recited in the instant claims can be used to form controlled release formulations having a desired drug release profile by selection of the coating order and identity.  The examiner considers optimizing these parameters for any desired drug release profile to be a matter of routine for one of ordinary skill.  One of ordinary skill in the art would be aware that the number of coatings and the types of polymers present in the coatings would provide slow release (e.g. ethylcellulose), delayed release (e.g. HPMC-P), and/or controlled release using a combination of slow release and water soluble polymer (e.g. PEG or poloxamer).  Thus, it would be within the capabilities of an artisan of ordinary skill to design a layered pellet to provide a desired drug release profile for any given active agent.  In view of the foregoing, the examiner does not consider the order of layers required by the instant claims or the number of coating layers in the order required by the instant claims to patentably define over the copending applications, because Venkatesh provides the guidance to tailor drug release rate by layering the polymers recited in the instant claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.

On page 25 Applicant argues that the subject matter of the claims of the ‘526 application are directed to a method for producing drug delivery cores whereas the independent claims of the current application are directed to a powder coating composition.
This argument is not persuasive because the claims of the ‘526 application embrace a method of using a composition falling within the scope of the claims of the instant application and therefore render obvious the composition of the instant invention, as claimed. 

On page 25, Applicant argues that certain features of the ‘526 claims are not present in the instant claims.
This is not persuasive because the claims of the instant application do not need to recite limitations present in the ‘526 claims in order for the ’526 claims to render obvious each limitation of the instant claims. 

ON pages 25-26, Applicant argues that Venkatesh discloses cores coated using either aqueous or organic solvent coating medium which would not be suitable formulations for electrostatic deposition and that one having ordinary skill in the art would not would therefore not be motivated to combine Venkatesh with the ‘526 application.  
This argument is not persuasive because it does not address the rationale underlying the obviousness conclusion.  The claims of the ‘526 application teach the excipients that may be used to form layers by electrostatic deposition.  Venkatesh merely provides the teaching that different layers containing different ingredients can be applied in order to provide different attributes to the pharmacokinetic profile of the final formulation.  One having ordinary skill in the art, i.e. a Ph.D. in biomedicine or pharmaceutical sciences, would recognize that the coating could be applied by any suitable method including the electrostatic deposition method embraced by the ‘526 application.  

On page 26, Applicant argues that the double patenting rejection of claims 16-27 over copending applications 17/476,716 and 16/030,209 should be withdrawn for the same reasons as argued regarding the combination of the ‘526 application and Venkatesh.
Please see the examiner’s position above with regard to the ‘526 application.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617